Citation Nr: 0903524	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-10 149	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether 
entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from August 1962 to February 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decision in July 2004 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a hearing held at the Denver RO in 
September 2008, before the undersigned Veterans Law Judge.

In January 2006, it appears that the RO implicitly reopened 
the veteran's PTSD claim by addressing the merits of the 
claim without specifically finding that new and material 
evidence had been submitted.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Furthermore, 
if the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).  The issue on 
appeal is as listed on the title page.

Also as originally developed for appeal, the veteran's claim 
included the additional issues of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a left leg disability and entitlement to 
service connection for a heart condition, acquired eye 
disorders, and depression.  Those issues were considered in 
the rating action on appeal.  They were also the subject of a 
notice of disagreement (NOD) and were included in the 
statement of the case (SOC), but were not included in the 
substantive appeal.  Therefore, consideration herein is 
limited to the issue listed on the first page of the present 
decision.

Pertinent evidence has been received since the issuance of 
the SOC.  However, the benefit to which the evidence relates 
is being fully allowed on appeal.  Referral to the RO for 
additional action is not needed.  38 C.F.R. § 20.1304(c) 
(2008).


FINDINGS OF FACT

1.  Claims for service connection for PTSD were denied by the 
RO in December 1990 and June 1991 and were not appealed; the 
June 1991 rating action was the last final denial as to that 
issue on any basis before the present attempt to reopen the 
claim.  

2.  The evidence received since the June 1991 rating decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim for service connection for PTSD, and 
therefore is material evidence.  

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and was awarded the Combat Action Ribbon.

4.  The record before the Board places the evidence in 
relative equipoise as to whether the veteran has PTSD that is 
reasonably the result of in-service stressors during military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  Giving the benefit of the doubt to the veteran, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
3.304(f) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  In view of the 
complete grant of the benefits awarded in this case, there is 
no need for additional development or notice.  The veteran is 
not prejudiced by the Board's appellate review.

Pertinent Law and Regulations for New and Material Evidence

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2008); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his PTSD claim was 
filed in 2004, so the amended regulatory provisions governing 
new and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the June 1991 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In December 1990, after reviewing the veteran's service and 
post-service treatment records, the RO denied the PTSD claim 
because a current diagnosis was not of record.  The denial 
was confirmed in June 1991.  He did not appeal either 
decision.  Thus, the claim became final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2008).  In January 2004, the 
veteran filed an informal claim, seeking to reopen the 
matter.  

The RO's current denial in this case has been predicated upon 
the fact that new and material evidence had not been 
submitted to reopen the claim.  Therefore, any "new" 
evidence would have to at the very least, show a current 
diagnosis of PTSD.  

Since the June 1991 RO decision, new and material evidence 
has been submitted.  Of record are private treatment records 
dated in 2004 and 2007 showing a diagnosis of PTSD and 
suggesting that it is related to military stressors.  As 
such, the evidence is new, in the sense that it was not of 
record when the RO denied the claim and it is material, 
particularly, in view of the less stringent standard for 
materiality set forth in Hodge.  That is, it is material 
because it addresses the fundamental requirements for service 
connection - namely, evidence of current diagnosis and of a 
possible correlation to his military service, overcoming the 
primary reason the RO previously denied the claim.  

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) (West 2002). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

A review of service personnel records discloses that the 
veteran served on active duty in the Republic of Vietnam 
during the Vietnam era and was awarded the Combat Action 
Ribbon, among other awards and decorations.  

Inasmuch as the record indicates that the veteran was awarded 
the Combat Action Ribbon and that his claimed stressors 
relate to combat experiences, and in light of the fact that 
there is no evidence to the contrary, the Board finds that he 
did engage in combat with the enemy and concedes that he has 
the in-service stressor required for service connection PTSD.

In this case, there is conflicting evidence as to whether the 
criteria for a diagnosis of PTSD have been met.  Essentially 
a VA examiner in 2005 believed that the veteran's proper 
diagnoses were anxiety disorder, depressive disorder and 
psychotic disorder.  The veteran's stressor was conceded by 
receipt of the Combat Action Ribbon.  In addition, the 
veteran had an identified stressor with some history of re-
experiencing of his distressing past trauma in the form of 
occasional nightmares.  The veteran also reported avoidance 
of situations which remind him of Vietnam, increased arousal, 
exaggerated startled response, and possible hypervigilance.  
However, the examiner concluded that overall the veteran's 
symptoms did not appear to reach diagnostic threshold for 
PTSD, but rather met the criteria for anxiety disorder, which 
was as likely as not service-connected.  The examiner 
concluded that diagnoses of depressive disorder and psychotic 
disorder were also applicable, but were less likely than not 
secondary to the service-connected anxiety disorder.  

The record also contains evidence favorable to the veteran's 
claim in the form of an October 2007 private medical opinion, 
which described a number of symptoms that were found to fit 
the diagnostic criteria of PTSD and considered related to 
trauma the veteran experienced in Vietnam.  This medical 
opinion was based upon the examiner's treatment of the 
veteran and review of the VA examination.  The examiner 
explained that the veteran's exposure to trauma caused terror 
and represented a threat to his life.  Noted symptomatology 
included distressing nightmares, feelings of estrangement 
from others, restricted range of affect, avoidance, 
difficulty sleeping, and exaggerated startle response, which 
caused the veteran considerable distress in both social and 
occupational functioning.  He also reported several traumatic 
events including falling into a booby trap, a near miss 
encounter with a mine, and being bombarded by rockets.  The 
examiner concluded that the veteran's description of symptoms 
and traumatic events made it at least as likely as not that 
the trauma was the cause of the symptoms.  

In determining whether service connection is warranted for 
disease or disability, VA must settle on whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based on the above, the Board finds that the 
evidence is in equipoise as to whether the veteran currently 
suffers from PTSD that was incurred as a result of his 
stressors in Vietnam.  Consequently, reasonable doubt should 
be resolved in his favor and service connection for PTSD is, 
accordingly, granted.

The record also includes variously diagnosed acquired 
psychiatric conditions.  As noted above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

Here, the post-service treatment records indicate the 
presence of variously diagnosed psychiatric disorders 
including adjustment disorder, depressive disorder, and 
psychotic disorder, for which treatment was sought, but for 
which an etiology was not provided.  These records do not 
show that any of these psychiatric disorders, first diagnosed 
in 1990, were manifested as a chronic disease prior to that 
date, and reflect no reference to them as being related to 
military service.  In this case, the lack of any evidence of 
complaints or symptoms in the intervening years since active 
service must be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

To the extent that the 2005 VA medical opinion supports a 
claim of service connection for anxiety disorder, under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Despite the VA examiner's diagnosis of anxiety 
disorder as a separate disability, any accompanying symptoms, 
at least to some extent, overlap with his now service-
connected PTSD, as opposed to representing an independent and 
separate disability, or a symptom of a different condition.  
No additional action in this regard is needed.

The appeal is granted.





ORDER

Service connection for PTSD is granted.  


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


